DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer

The terminal disclaimers filed on September 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,227,033 and 11,260,788 have been reviewed and is accepted.  The terminal disclaimers have been recorded.
Response to Arguments

Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument concerning that there is nothing in Dassanayake et al. (U.S. Patent 7,540,638 B2) that teaches the first and second projection lenses having optical axis being at a non-zero angle to the longitudinal axis of the vehicle, the suggestion for such a modification does not have to come from the reference itself but whether such a suggestion is obvious in relation to the art.  In this case, the Examiner maintains that it would have been obvious to one ordinarily skilled in the art at the time of invention to have modified/ensured the angle of the optical axis of the first projection lens to be at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the left and an optical axis of the second projection lens to be at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the right.  Such an obvious configuration is almost a given based on Figures 1-2 of Dassanayake and fits the teaching of the lighting module (36) being a “cornering lamp” [Column 4, Lines 57-65].  To corroborate, Nakamura et al. (U.S. Patent 7,959,337 B2) shows the state of the art with respect to a corner lamp (20) being tilted at a non-zero angle relate to a longitudinal axis of a vehicle [note Figure 2].
All other arguments hinge on the above and have been addressed by the Examiner as below.
 Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dassanayake et al. (U.S. Patent 7,540,638 B2).
With regards to Claim 1, Dassanayake discloses a vehicle (10) including a lighting arrangement (12, 16) [note Figures 1-10], the lighting arrangement including:
A first lighting assembly (36:12) disposed to the left of a longitudinal axis of the vehicle (14) and including a first array (36) of independently operable light emitting diodes (70) and a first projection lens (76) arranged to form a front left light beam for the vehicle from light output from the first array of light emitting diodes [note Figures 1-4];
A second lighting assembly (36:16) disposed to the right of the longitudinal axis of the vehicle and including a second array (36) of independently operable light emitting diodes (70: 80, 82, 84, 86, 88) and a second projection lens (76) arranged to form a front right light beam for the vehicle from the second array of light emitting diodes [note Figures 1-2, 4, 7A, 8A, 9A];
The first and second lighting assemblies arranged:
With an optical axis of the first projection lens (is obviously) at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the left and an optical axis of the second projection lens (is obviously) at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the right [note Figures 1-4 and Column 4, Lines 57-65]; or
With a center of the first array of light emitting diodes offset laterally with respect to the optical axis of the first projection lens to the right toward the longitudinal axis of the vehicle and with a center of the second array of light emitting diodes offset laterally with respect to the optical axis of the second projection lens to the left toward the longitudinal axis of the vehicle; and
A controller (130) configured to control activation of the light emitting diodes in the first array of light emitting diodes to adjust an angle between the front left light beam and the longitudinal axis of the vehicle and to control activation of the light emitting diodes in the second array of light emitting diodes to adjust an angle between the front right light beam and the longitudinal axis of the vehicle [note Figure 10].
Though Dassanayake does not explicitly teach an optical axis of the first projection lens being at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the left and an optical axis of the second projection lens being at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the right, it would have been obvious to one ordinarily skilled in the art at the time of invention to have modified/ensured the angle of the optical axis of the first projection lens to be at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the left and an optical axis of the second projection lens to be at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the right.  Such an obvious configuration is almost a given based on Figures 1-2 of Dassanayake and fits the teaching of the lighting module (36) being a “cornering lamp” [Column 4, Lines 57-65].
With regards to Claim 3, Dassanayake discloses the first array of light emitting diodes (36:12) being arranged substantially perpendicularly to the optical axis of the first projection lens (76:12) and the second array of light emitting diodes (36:16) being arranged substantially perpendicularly to the optical axis of the second projection lens (76:16) [note Figure 4 and Column 4, Lines 23-30].
With regards to Claim 4, Dassanayake discloses the first array of light emitting diodes (36:12) and the second array of light emitting diodes (36:16) are each linear arrays of light emitting diodes [note Figure 4 and Column 4, Lines 23-30].
With regards to Claim 5, Dassanayake discloses the first array of light emitting diodes (36:12) and the second array of light emitting diodes (36:16) each including no more than ten light emitting diodes [note Figure 4].
With regards to Claim 6, Dassanayake discloses the first projection lens (76:12) and the second projection lens (76:16) each having a parabolic horizontal cross-section [note Figure 4 and Column 5, Lines 32-35].
With regards to Claim 7, Dassanayake discloses the first projection lens (76:12) being distinct from an outer transparent cover (33) that covers the first lighting assembly and is disposed between the first lighting assembly and the outside of the vehicle [note Figure 2]; and the second projection lens (76:16) being distinct from the same or another transparent cover that covers the second lighting assembly and is disposed between the second lighting assembly and the outside of the vehicle [note Figures 1-2].
Claims 2 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dassanayake et al. (U.S. Patent 7,540,638 B2) as applied to Claim 1 above, and further in view of Leleve (U.S. Patent 7,699,509 B2).
With regard to Claims 2 and 8, Dassanayake discloses the claimed invention as cited above.  In addition, Dassanayake discloses the first array of light emitting diodes (36:12) being arranged perpendicularly to the optical axis of the first projection lens (76:12) and the second array of light emitting diodes (36:16) being arranged perpendicularly to the optical axis of the second projection lens (76:16) [note Figure 4 and Column 4, Lines 23-30], the first array of light emitting diodes (36:12) and the second array of light emitting diodes (36:16) are each linear arrays of light emitting diodes [note Figure 4 and Column 4, Lines 23-30], the first projection lens (76:12) and the second projection lens (76:16) each having a parabolic horizontal cross-section [note Figure 4 and Column 5, Lines 32-35], the first projection lens (76:12) being distinct from an outer transparent cover (33) that covers the first lighting assembly and is disposed between the first lighting assembly and the outside of the vehicle [note Figure 2], and the second projection lens (76:16) being distinct from the same or another transparent cover that covers the second lighting assembly and is disposed between the second lighting assembly and the outside of the vehicle [note Figures 1-2]; however, Dassanayake does not specifically teach a sensor configured to determine a direction of turning of the vehicle, wherein the controller is configured to control activation of the light emitting diodes in the first array of light emitting diodes and to control activation of the light emitting diodes in the second array of light emitting diodes based on the direction of turning to adjust output directions of the front left light beam and the front right light beam toward the direction of turning.
Leleve teaches a vehicle incorporating a sensor (E) configured to determine a direction of turning of the vehicle, wherein a controller (U) is configured to control activation of light emitting diodes (2-1, 2-2, 2-3, 2-4) in two lighting assemblies (Ba, Bb) based on the direction of turning to adjust output directions of the two lighting assemblies [Figures 1-2].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the vehicle of Dassanayake to have incorporated a sensor configured to determine a direction of turning of the vehicle, wherein the controller is configured to control activation of the light emitting diodes in the first array of light emitting diodes and to control activation of the light emitting diodes in the second array of light emitting diodes based on the direction of turning to adjust output directions of the front left light beam and the front right light beam toward the direction of turning, as taught in principle by Leleve, in order to provide greater and more accurate control over the illumination as needed in turning situations of the vehicle.
Claims 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dassanayake et al. (U.S. Patent 7,540,638 B2) in view of Leleve (U.S. Patent 7,699,509 B2).
With regards to Claim 9, Dassanayake discloses a vehicle (10) including a lighting arrangement (12, 16) [note Figures 1-10], the lighting arrangement including:
A first lighting assembly (36:12) disposed to the left of a longitudinal axis of the vehicle (14) and including a first array (36) of independently operable light emitting diodes (70) and a first projection lens (76) arranged to form a front left light beam for the vehicle from light output from the first array of light emitting diodes [note Figures 1-4];
A second lighting assembly (36:16) disposed to the right of the longitudinal axis of the vehicle and including a second array (36) of independently operable light emitting diodes (70: 80, 82, 84, 86, 88) and a second projection lens (76) arranged to form a front right light beam for the vehicle from the second array of light emitting diodes [note Figures 1-2, 4, 7A, 8A, 9A];
The first and second lighting assemblies arranged with an optical axis of the first projection lens (is obviously) at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the left and an optical axis of the second projection lens (is obviously) at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the right [note Figures 1-4 and Column 4, Lines 57-65]; and
A controller (130) configured to control activation of the light emitting diodes in the first array of light emitting diodes and to control activation of the light emitting diodes in the second array of light emitting diodes [note Figure 10].
Dassanayake does not specifically teach a sensor configured to determine a direction of turning of the vehicle, wherein the controller is configured to control activation of the light emitting diodes in the first array of light emitting diodes and to control activation of the light emitting diodes in the second array of light emitting diodes based on the direction of turning determined by the sensor to adjust output directions of the front left light beam and the front right light beam toward the direction of turning.
Leleve teaches a vehicle incorporating a sensor (E) configured to determine a direction of turning of the vehicle, wherein a controller (U) is configured to control activation of light emitting diodes (2-1, 2-2, 2-3, 2-4) in two lighting assemblies (Ba, Bb) based on the direction of turning to adjust output directions of the two lighting assemblies [Figures 1-2].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the vehicle of Dassanayake to have incorporated a sensor configured to determine a direction of turning of the vehicle, wherein the controller is configured to control activation of the light emitting diodes in the first array of light emitting diodes and to control activation of the light emitting diodes in the second array of light emitting diodes based on the direction of turning determined by the sensor to adjust output directions of the front left light beam and the front right light beam toward the direction of turning, as taught in principle by Leleve, in order to provide greater and more accurate control over the illumination as needed in turning situations of the vehicle.
Though Dassanayake does not explicitly teach an optical axis of the first projection lens being at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the left and an optical axis of the second projection lens being at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the right, it would have been obvious to one ordinarily skilled in the art at the time of invention to have modified/ensured the angle of the optical axis of the first projection lens to be at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the left and an optical axis of the second projection lens to be at a non-zero angle to the longitudinal axis of the vehicle so as to point somewhat to the right.  Such an obvious configuration is almost a given based on Figures 1-2 of Dassanayake and fits the teaching of the lighting module (36) being a “cornering lamp” [Column 4, Lines 57-65].
With regards to Claim 10, Dassanayake discloses the light emitting diodes in the first array (36:12) are arranged symmetrically around the optical axis of the first projection lens (76:12) and the light emitting diodes in the second array (36:16) are arranged symmetrically around the optical axis of the second projection lens (76:16) [note Figure 4 and Column 4, Lines 23-30].
With regards to Claim 11, Dassanayake discloses the first array of light emitting diodes (36:12) being arranged substantially perpendicularly to the optical axis of the first projection lens (76:12) and the second array of light emitting diodes (36:16) being arranged substantially perpendicularly to the optical axis of the second projection lens (76:16) [note Figure 4 and Column 4, Lines 23-30].
With regards to Claim 12, Dassanayake discloses the first array of light emitting diodes (36:12) and the second array of light emitting diodes (36:16) are each linear arrays of light emitting diodes [note Figure 4 and Column 4, Lines 23-30].
With regards to Claim 13, Dassanayake discloses the first array of light emitting diodes (36:12) and the second array of light emitting diodes (36:16) each including no more than ten light emitting diodes [note Figure 4].
With regards to Claim 14, Dassanayake discloses the first projection lens (76:12) and the second projection lens (76:16) each having a parabolic horizontal cross-section [note Figure 4 and Column 5, Lines 32-35].
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to Dependent Claim 21, the Applicant has sufficiently claimed and defined the vehicle, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed in the preceding base Claim 1 and therein to the first and second lighting assemblies are arranged with the center of the first array of light emitting diodes offset laterally with respect to the optical axis of the first projection lens to the right toward the longitudinal axis of the vehicle and with the center of the second array of light emitting diodes offset laterally with respect to the optical axis of the second projection lens to the left toward the longitudinal axis of the vehicle.
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regards to Independent Claim 15, the Applicant has sufficiently claimed and defined the vehicle including the first lighting assembly, the second lighting assembly, and the controller.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the above claims relative to one another, and in particular to the first and second lighting assemblies arranged with the center of the first array of light emitting diodes offset laterally with respect to the optical axis of the first projection lens to the right toward the longitudinal axis of the vehicle and with the center of the second array of light emitting diodes offset laterally with respect to the optical axis of the second projection lens to the left toward the longitudinal axis of the vehicle.
Subsequent Claims 16-20 are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but is not considered exhaustive: Nakamura et al. (U.S. Patent 7,959,337 B2) shows the state of the art with respect to a corner lamp (20) being tilted at a non-zero angle relate to a longitudinal axis of a vehicle [note Figure 2].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Monday, September 26, 2022

/Jason M Han/Primary Examiner, Art Unit 2875